Citation Nr: 1503941	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to July 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2012, the RO issued a statement of the case (SOC) that denied the Veteran's claims and included the following language within the REASONS AND BASES:

The DRO [(Decision Review Officer)] has completed a preliminary review of your file and has determined that, based on the evidence currently of record, your claim cannot be granted.  This is not the DRO's final decision.  The DRO has requested additional evidence that may result in a more favorable decision.  We are sending you a Statement of the Case so that you can better understand your appeal.

...however, we will request another VA examination with nexus opinion to further assist you with your claim and our final decision is deferred pending the results of that exam.  We will notify you of our decision after we receive your exam report.

(Emphasis in original).

In January 2013, the Veteran underwent the aforementioned VA examination, but after receiving the examination report the RO did not notify the Veteran of another decision, including by issuing a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31 (West 2014).  Remand is required so that the RO may review the evidence in the first instance and issues a SSOC.

As for the opinion report itself, the Board finds that it is inadequate for deciding the claims because the negative opinions rely solely on the absence of treatment records.  A more thorough discussion of the nature and etiology of each disability is required.  Therefore, a new VA examination and medical opinion is warranted.

Accordingly, the issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his right knee and low back disabilities.  The entire claims file, to include all electronic files, is to be reviewed.

The examiner is to answer:

a)  Identify the Veteran's low back and right knee disabilities and then provide a discussion of the basis for each diagnosis.

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability had its onset during, or is otherwise related to, active service?

c)  It is at least as likely as not that the Veteran's low back disability had its onset during, or is otherwise related to, active service?

The examiner must consider all the evidence in the claims file, including the Veteran's lay statements.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.  The SSOC must include consideration of the relevant evidence associated with the claims file since the August 2012 SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

